      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 1 of 37




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

WB SERVICES, INC.,

      Plaintiff,

v.                                                  CASE NO. 1:21-cv-00008

NATURE COAST DEVELOPMENT
GROUP, LLC, VILLASIS, LLC, FREEDOM
BANK n/k/a SEACOAST NATIONAL
BANK, BARRETTA & BREWER
ASSOCIATES, INC., and DANIEL
BREWER,

      Defendants.                            /

                                  COMPLAINT

      COMES NOW, Plaintiff, WB Services, Inc. (“Plaintiff”), by and through its

undersigned counsel, and hereby sets forth its Complaint as follows:

                    PARTIES, JURISDICTION, & VENUE

      1.     Plaintiff is a corporation duly organized under the laws of the State of

Ohio and has its principal place of business in Millersburg, Ohio. Plaintiff is

authorized to conduct business in the state of Florida under the alternate name WB

Contracting Services, Inc.

      2.     Defendant Nature Coast Development Group, LLC (“Nature Coast”),

is a limited liability company organized under the laws of the State of Florida with

its principal place of business in Fanning Springs, Florida. Nature Coast has three
                                         1
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 2 of 37




members, all individuals and none are citizens of Ohio. Nature Coast can be served

with process through its registered agent, Robert J. Beauchamp, 105 SE Park Ave.,

Chiefland, Florida 32626.

      3.     Defendant Villasis, LLC (“Villasis” and, collectively with Nature

Coast, the “Defendants”), is a limited liability company organized under the laws of

the State of Florida with its principal place of business in Fanning Springs, Florida.

None of the members of Villasis are citizens of Ohio. Villasis can be served with

process through its registered agent, Marites R. Padot, 7272 Cardinal Trail, Fanning

Springs, Florida 32693.

      4.     Freedom Bank was a state banking institution organized under the laws

of the State of Florida with its principal place of business in Florida. Freedom Bank

was acquired by and merged with and into Seacoast National Bank, with Seacoast

National Bank as the surviving bank and entity. Freedom Bank and Seacoast

National Bank are referred to collectively as the “Bank.” Seacoast National Bank is

a national banking association with its principal place of business in Florida.

Seacoast National Bank is a wholly owned subsidiary of Seacoast Banking

Corporation of Florida, a corporation organized under the laws of the State of Florida

with its principal place of business in Florida. Seacoast National Bank may be

served with process through its registered agent, Kevin Picart, 815 Colorado

Avenue, Stuart, Florida 34955.


                                          2
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 3 of 37




      5.     Defendant Daniel Brewer (“Brewer”) is an individual resident and

citizen of Florida. Brewer can be served with process at 310 SE Mizner Blvd., Boca

Raton, Florida 33432.

      6.     Barretta & Brewer Associates, Inc. (“B&B Associates”) was a

corporation organized under the laws of the State of Florida with its principal place

of business in Boca Raton, Florida. B&B Associates may be served with process

through its registered agent Baretta & Brewer Associates, Inc., 310 SE Mizner Blvd.,

Suite 1002, Boca Raton, FL 33432-6064.

      7.     B&B Associates is a dissolved entity and was dissolved on or before

September 27, 2019.

      8.     Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over this

matter because the amount in controversy, exclusive of interest and costs, exceeds

$75,000.00 and the parties are of diverse citizenship.

      9.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and (2).

                          GENERAL ALLEGATIONS

      10.    At all times material hereto, Nature Coast and Villasis were owners of

real property located at the corner of US 19 & State Route 26, Fanning Springs, FL

32693 with Parcel ID 20-10-14-0000-0020-0015 (the “Property”).

      11.    This action concerns construction of an 88 room Best Western Hotel on

the Property (the “Project”).


                                          3
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 4 of 37




      12.       Plaintiff was engaged by Nature Coast to act as the general contractor

for the construction of the Project. In its role as the general contractor, Plaintiff

furnished labor, services and materials for the construction of the Project and the

improvement of the Property.

      13.       The Bank was the lender for the Project, providing Nature Coast with a

construction loan in the amount of $9,800,000.

      14.       B&B Associates was a business organization engaged in the practice of

architecture.

      15.       B&B Associates and Brewer provided architectural services for the

Project and designed the Project. All architectural drawings and plans for the Project

were issued in the name of B&B Associates and signed and stamped by Brewer.

      16.       Brewer was responsible for and filled multiple roles on the Project,

including:

                a. The Architect of Record for the Project;

                b. Nature Coast’s designated Owner’s Representative for the Project;

                c. The private provider of building code inspection services for the

                   Project; and

                d. The threshold inspector for the Project.

      17.       The Project proceeded via the use of a private provider to perform

building code inspection services in lieu of such services being performed by the


                                            4
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 5 of 37




local building official. Brewer performed all plan reviews and provided all building

inspections for the Project.

      18.    Threshold inspections also were provided by Brewer and SRI

Consultants, Inc. Brewer is a director of SRI Consultants, Inc. and is the qualifying

agent, qualifying architect, and responsible supervisor for SRI Consultants, Inc.

      19.    On or about July 3, 2020, Plaintiff submitted its a payment request for

unpaid work performed through June 25 in the amount of $353,836.38.

      20.    Brewer failed and/or refused to issue a full or partial Certificate of

Payment or to provide notice to Plaintiff of any proper reason for withholding

certification in whole or in part.

      21.    Unbeknownst to Plaintiff at the time, when Plaintiff submitted the

payment request Nature Coast was already in default under its loan agreement with

the Bank.

      22.    Despite not receiving payment, Plaintiff continued to perform and

continued to work on the Project and, in an effort to obtain even partial payment,

Plaintiff submitted numerous revised payment requests and other documents.

However, Brewer continued to withhold certification in whole or in part.

      23.    On August 5, 2020, all required permits for the Project were issued. A

true and correct copy of the August 5, 2020 permit is attached hereto as Exhibit “D.”




                                         5
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 6 of 37




      24.   On August 28, 2020, Plaintiff submitted a revised payment request #

14 (the “Certified PR#14”) in the amount of $269,877.45. A true and correct copy

of Certified PR#14 is attached hereto as Exhibit “E.”

      25.   On August 29, 2020, Brewer issued a Certificate for Payment of

Certified PR#14 certifying that Plaintiff was entitled to payment in the amount of

$269,877.45. See Ex. “E.”

      26.   On September 3, 2020, the Bank’s independent inspector, GLE

Associates, Inc., agreed that Certified PR#14 should be paid but recommended

payment by the Bank from loan funds in the amount of $262,676.09.

      27.   Payment to the Plaintiff of the amount certified was due no later than

September 7, 2020.

      28.   No payment was or has been made to Plaintiff for any portion of the

amount certified in Certified PR#14 nor for any other labor, services, or materials

furnished by Plaintiff after May 25, 2020.

      29.   Despite not receiving payment, Plaintiff continued to furnish labor,

services and materials until Nature Coast barred Plaintiff from the Project and the

Property.

      30.   On September 4, 2020, B&B Associates issued a letter purporting to

serve as both a notice of default and a Certification by the Architect for Owner’s




                                         6
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 7 of 37




Cause to Terminate (the “Notice of Default”). A copy of the Notice of Default is

attached hereto as Exhibit “F.”

      31.      Even if true, none of the items or issues identified in the Notice of

Default would be a material breach or default or give rise to a valid basis for

termination.

      32.      On September 20, 2020, Nature Coast sent Plaintiff a Notice of

Termination providing notice that Nature Coast had terminated Plaintiff from the

Project. A true and correct copy of the September 20, 2020 Notice of Termination

is attached hereto as Exhibit “G.”

      33.      Nature Coast has prohibited Plaintiff from accessing the Property or

from securing the site, Project, or on-site materials to prevent damage or theft.

Nature Coast has also prohibited Plaintiff from securing or recovering the tools and

equipment belonging to WB Services or its employees or subcontractors that were

on the Property when Nature Coast terminated Plaintiff.

      34.      Nature Coast has not taken reasonable measures to safeguard and

protect the Project or Property or any of the property of Plaintiff that remains on the

Property.

The Written Contract Documents

      35.      On or about December 18, 2018, Nature Coast and Plaintiff entered into

an agreement whereby Plaintiff agreed to provide certain labor, services and


                                           7
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 8 of 37




materials for construction on the Property of an 88 room Best Western Hotel (the

“Hotel”), excluding site work, site concrete, FF&E and the Pool/Patio, for the initial

contract sum of $6,474,000.00 (the “Construction Contract”). A true and correct

copy of the Construction Contract is attached hereto as Exhibit “A.”

      36.    On or about December 18, 2018, Nature Coast and Plaintiff also entered

into an agreement whereby Plaintiff agreed to provide certain labor, services and

materials related to the Hotel for a scope of work that “only includes the following

scopes of work: Site Work, Site Concrete, FF&E and the Pool/Patio” for the initial

contract sum of $1,676,000.00 (the “Supplemental Contract” and, collectively with

the Construction Contract, the “Contracts”).      A true and correct copy of the

Supplemental Contract is attached hereto as Exhibit “B.”

      37.    After the Contracts were executed, the design for the Project underwent

significant developments and substantial changes. However, with few exceptions,

Nature Coast has failed and/or refused to approve or execute change orders for such

design changes.

      38.    Pursuant to the terms of the Contracts, Plaintiff was to achieve

substantial completion “[n]ot later than Three Hundred Sixty (360) calendar days

from the date of commencement of the work.” The date of commencement of the

work was established as “no later than 10 business days after the project has funded




                                          8
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 9 of 37




and all required permits are approved and the Notice of Commencement has been

filed.”

          39.   The incomplete and piecemeal nature of preparation of the design

documents resulted in delays in permitting and delays, disruption, and interference

to the work and significant unanticipated and unforeseeable additional costs and

inefficiencies.

          40.   All required permits for the Project were first obtained on August 5,

2020. Therefore, the date of commencement of the work could be no earlier than

August 5, 2020.

          41.   Pursuant to the terms of the Contracts, without considering any

adjustments in the Contract Time to which Plaintiff is entitled as provided in the

Contracts, Plaintiff had until at least July 31, 2021, at the earliest, to achieve

substantial completion of the Project.

          42.   Section 9.1.2 of the Contracts identify, as part of the Contracts, the

“AIA Document A101TM—2017, Exhibit A, Insurance and Bonds” (the “A101

Insurance Exhibit”).      However, no copy of the A101 Insurance Exhibit was

appended to either of the Contracts and, upon information and belief, no such

document was prepared for use with either of the Contracts. Section 9.1.2 of the

Contracts is stock, unmodified form language in the “AIA Document A101TM—

2017, Standard Form of Agreement Between Owner and Contractor.”


                                            9
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 10 of 37




      43.   Section 9.1.3 of the Contracts identify, as part of the Contracts, the

“AIA Document A201TM—2017, General Conditions of the Contract for

Construction” (the “A201 General Conditions”). However, no copy of the A201

General Conditions was appended to either of the Contracts and, upon information

and belief, no version of the A201 General Conditions was prepared for use with

either of the Contracts. Section 9.1.3 of the Contracts is stock, unmodified form

language in the “AIA Document A101TM—2017, Standard Form of Agreement

Between Owner and Contractor.”

      44.   Nevertheless, Nature Coast based its termination upon various

purported violations of terms or provisions it claimed were included in the A101

Insurance Exhibit and A201 General Conditions that it claimed were prepared and

agreed upon by the parties.

      45.   On or about September 12, 2020, Nature Coast or its attorney fabricated

documents, including an A101 Insurance Exhibit and A201 General Conditions, and

submitted them to Plaintiff’s surety on the payment and performance bonds to

support the purported default and termination and Nature Coast’s demand for

performance under the bonds. These documents were presented as though authentic

and without any suggestion of their having been fabricated by Nature Coast’s

counsel.




                                       10
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 11 of 37




      46.    After questions began to arise as to the source of such documents,

Nature Coast’s counsel eventually acknowledged that she had fabricated the

documents upon which the termination, at least in part, was based and, in fact, no

A101 Insurance Exhibit or A201 General Conditions exist or were prepared or

agreed to by the parties. A copy of Ms. Hayes’ November 6, 2020, email is attached

hereto as Exhibit “H.”

The Loan Agreement

      47.    On or about February 25, 2019, the Bank and Nature Coast, Villasis,

and the individual members of Nature Coast entered into a Restated Loan Agreement

and a First Amendment to Restated Loan Agreement, attached hereto as Exhibits “I”

and “J” (collectively, the “Loan Agreement”).

      48.    Under the Loan Agreement, the Bank agreed to make a $9,800,000.00

construction loan to Nature Coast for the purpose of funding the development and

construction of the Project.

      49.    The Loan Agreement provided, amongst other things:

             a. The Architect for the Project shall be B&B Associates;

             b. The “Available Construction Proceeds” are the “amount of the Loan

                available to pay the Contract Price and Supplemental Contract for

                completion of the Improvements, other than costs of acquisition of

                the Hotel Real Estate Security, refinance of the Original Loan, Soft


                                        11
Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 12 of 37




         Costs, Contingency Reserve, Operating Supply Reserve, Operating

         Cash Liquidity Reserve, Interest Reserve, purchase of furniture,

         fixtures and equipment (“Furniture Fixtures and Equipment

         Reserve”), [and] Closing Costs, which is estimated to be Seven

         Million One Hundred Twenty Nine Thousand Five Hundred and

         00/100 Dollars ($7,129,500.00)”;

      c. “Furniture Fixtures and Equipment Reserve” is defined as the cost

         of purchase of furniture, fixtures and equipment and was the sum of

         $900,000 to be used to fund such costs under the Supplemental

         Contract;

      d. “Contingency Reserve” means the portion of the Loan proceeds set

         aside for change orders and cost overruns that would not be required

         to be funded by Nature Coast;

      e. “Contract Price” means “the price of construction of all of the

         Improvements (other than those covered by the Supplemental

         Contract) calculated in accordance with the Construction Contract

         not to exceed $6,474,000.00, exclusive of the $200,000.00

         contingency reserve…” and any increase in such costs was to be

         funded by Nature Coast;

      f. “Funding Approval Date” was March 15, 2019;


                                   12
Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 13 of 37




      g. “Improvements” means “construction improvements and associated

         amenities to be constructed … in accordance with the Construction

         Contract and Supplemental Contract, which shall include a Best

         Western Premier hotel of approximately 65,000 square feet

         consisting of 5 stories, 85 rooms, horse stables, and related

         amenities, consistent with the Plans and Specifications…”

         (emphasis added)

      h. “Supplemental Contract” means “an agreement for equipping the

         furniture fixtures and equipment for the Improvements between

         [Nature Coast] and [Plaintiff], dated December 18, 2018…”

      i. “Supplemental Contract Price” means “the price of construction of

         all of the Improvements covered by the Supplemental Contract

         calculated in accordance with the Supplemental Contract not to

         exceed $1,676,000.00 … and any increase above $1,676,000.00

         shall be funded as Borrower’s Equity Construction Funds…”

      j. “Total Contract Price” means “the combined amount of the Contract

         Price and the Supplemental Contract Price, of $8,150,000.00 … and

         any increase above $8,150,000.00 shall be funded as Borrower’s

         Equity Construction Funds.”




                                13
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 14 of 37




         50.   Pursuant to Section 7(B)(iv) and (v) of the Loan Agreement, Nature

Coast was required to sign and submit draw requests to the Bank and, in doing so,

represented and certified to the Bank the continued accuracy of all warranties in the

Loan Agreement and that all contracts and permits were in good standing.

         51.   Pursuant to Section 7(D) and 11(C) of the Loan Agreement, any amount

required for the Furniture Fixtures and Equipment Reserve in excess of $900,000,

as well as other costs under the Supplement Contract, were to be funded by Nature

Coast.

         52.   The Bank either has not disbursed or distributed all funds available

under the Loan Agreement or, if it has, it reallocated such funds for other purposes

without authorization.

         53.   The Bank ceased funding under the Loan Agreement without notice to

Plaintiff.

         54.   The Bank was aware of Plaintiff’s ongoing performance and took no

steps to notify Plaintiff that it had ceased or intended to cease funding, instead

allowing Plaintiff to continue to perform in reliance upon its belief that the Bank

would continue to fund the loan.

         55.   The Bank has declared Nature Coast in default under the Loan

Agreement. A copy of the October 19, 2020 letter from the Bank is attached hereto

as Exhibit “K.” Amongst the reasons stated for the Bank’s default were Nature


                                         14
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 15 of 37




Coast’s termination of Plaintiff, Nature Coast’s failure to pay Plaintiff, and Nature

Coast’s failure to deposit funds as required under the Loan Agreement. The letter

notes that Nature Coast had been in default of the Loan Agreement since late May,

2020, coinciding with the time that Brewer ceased certifying Plaintiff’s payment

requests and Nature Coast last paid Plaintiff for its work.

The Architect

      56.    Nature Coast had an obligation to retain an architect lawfully licensed

to practice architecture, or an entity lawfully practicing architecture, in Florida for

the duration of the Project.

      57.    Pursuant to Florida law, a business organization may not engage in the

practice of architecture unless its qualifying agent is a registered architect.

      58.    As a business organization, B&B Associates may not engage in the

practice of architecture unless it has a registered architect as a qualifying agent.

      59.    From at least the fall of 2019 forward, B&B Associates has not been

qualified by a registered architect under Florida Statutes, § 481.219.

      60.    Accordingly, B&B Associates was not permitted to engage in the

practice of architecture and could not legally act as an “architect” or otherwise

provide architectural services.

      61.    The Notice of Default dated September 4, 2020, purports to have been

issued by B&B Associates and on B&B Associates’ letterhead, despite B&B


                                           15
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 16 of 37




Associates having been dissolved nearly one year earlier. The Notice of Default is

not sealed by a registered architect and does not contain the license number of a

registered architect.

      62.    Effective November 25, 2019, Brewer became the qualifying architect

for SRI Consultants, Inc. and, effective July 1, 2020, Brewer became the qualifying

architect for Architects Brewer LLC.           Shortly thereafter, Plaintiff began

experiencing difficulty obtaining certification of its payment requests.

      63.    Nature Coast did not replace B&B Associates or notify Plaintiff that

B&B Associates was no longer legally able to furnish architectural services.

      64.    At the time of the Notice of Default, Brewer was not a qualifying

architect for B&B Associates and B&B Associates had been dissolved.

      65.    Although the Notice of Default states that “Contractor’s ongoing

default warrants 10-day notice of the Owner’s intent to correct the default” and

discusses purported circumstances when an owner may correct a default, the Notice

of Default does not provide notice of Nature Coast’s intent to terminate either the

Construction Contract or the Supplemental Contract.

      66.    Similarly, the Notice of Default does not state that B&B Associates,

Brewer, or any other architect has found that sufficient cause exists to justify

termination of either of the Contracts.




                                          16
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 17 of 37




       67.    All conditions precedent to the bringing of this action have been

performed, waived, or otherwise excused.

       68.    Plaintiff has retained the undersigned law firm to represent its interests

in this action and is obligated to pay reasonable attorneys’ fees, which Defendants

are liable.

                     COUNT I – FORECLOSURE ON LIEN

       69.    Paragraphs 1 through 46 are hereby realleged in their entirety and

incorporated herein by reference.

       70.    This is an action to enforce a construction lien pursuant to Chapters 713

and 85 Florida Statutes.

       71.    Plaintiff and Nature Coast had an agreement for the improvement of the

Property.

       72.    Pursuant to its agreement with Nature Coast, Plaintiff furnished labor,

services, or materials for the construction of the Project and the improvement of the

Property.

       73.    Plaintiff furnished the last of such labor, services, or materials no earlier

than September 12, 2020.

       74.    All of the labor, materials, and services performed by Plaintiff have

been incorporated into the improvement that was constructed on the above-described




                                            17
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 18 of 37




Property, were normal wastage in construction operations, or were specially

fabricated materials for incorporation into the improvement.

      75.    All conditions precedent to payment have occurred or have been

performed.

      76.    Plaintiff remains unpaid in the liened amount of Nine Hundred Twenty

Four Thousand Five Hundred and Eighty One Dollars and Sixty Two Cents

($924,581.62) under said agreement.

      77.    Plaintiff filed and recorded its Claim of Lien in the public records of

Gilchrist County, Florida on December 11, 2020. A copy of the Claim of Lien is

attached hereto as Exhibit “C.”

      78.    There is now due and owing Plaintiff for said labor, services and

materials, the lienable sum of $924,581.62, together with accrued interest and

attorneys’ fees as allowed by Sections 713.29, Florida Statutes.

      WHEREFORE, Plaintiff, WB Services, Inc., prays that this Court enter a final

judgment adjudicating that Plaintiff has a lien against the above-described property

lying in and being in Gilchrist County, Florida, in the amount of $924,581.62, plus

interest, together with costs and reasonable attorneys’ fees and that in default of

payment of said amount to Plaintiff, this Honorable Court order that the above-

described property be sold at judicial sale in accordance with the law, and should a

deficiency occur after application of the proceeds of the sale, that Plaintiff be granted


                                           18
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 19 of 37




a deficiency decree against Defendant and for any and all other relief this Court

deems just and proper.

 COUNT II- BREACH OF CONTRACT – CONSTRUCTION CONTRACT
                      (NATURE COAST)

      79.      Paragraphs 1 through 68 are hereby realleged in their entirety and

incorporated herein by reference.

      80.      Plaintiff agreed to provide certain labor, services, and materials for

Nature Coast and Nature Coast agreed to pay Plaintiff for such Work.

      81.      Plaintiff performed all of its obligations and conditions precedent to the

Construction Contract up to the time of Nature Coast’s termination of the

Construction Contract.

      82.      Nature Coast materially breached the Construction Contract in multiple

ways, including:

            a. Failing and/or refusing to remit payment to Plaintiff for the Work

               performed on the Project when due;

            b. Improperly withholding payment without sufficient or proper cause;

            c. Improperly terminating Plaintiff and the Construction Contract without

               proper cause;

            d. Improperly terminating Plaintiff and the Construction Contract without

               a valid and proper certification by the architect that sufficient cause

               exists to justify such action;
                                            19
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 20 of 37




            e. Improperly terminating Plaintiff and the Construction Contract without

               providing notice of an intent to terminate in advance of said

               termination;

            f. Failing to retain or employ an architect lawfully licensed to practice

               architecture, or an entity lawfully practicing architecture, in Florida;

            g. Failing to provide drawings, plans, specifications, and design

               documents that were reasonably free from defects;

            h. Failing to provide drawings, plans, specifications, and design

               documents sufficient to accurately indicate and illustrate the essential

               parts of the work;

            i. Failing to timely provide adequate design documents and make

               selections delaying, disrupting, interfering with and adversely

               impacting Plaintiff’s performance of its work;

            j. Failing to approve and sign change orders for changes required in the

               work;

            k. Failing to timely obtain all permits required for the work so that the

               work could proceed without delay or disruption.

      83.      As a direct and proximate result of Nature Coast’s material breaches of

the Construction Contract, Plaintiff has been financially damaged and continues to

suffer such damage and loss.


                                            20
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 21 of 37




      84.     Plaintiff is therefore entitled to damages resulting from Nature Coast’s

breach.

      85.     Nature Coast is also liable for attorneys’ fees, costs and expenses

Plaintiff is or will incur to litigate with third-parties caused by Nature Coast’s acts

or omissions under the Wrongful Act Doctrine.

      WHEREFORE, Plaintiff, WB Services, Inc., demands judgment against

Defendant, Nature Coast Development Group, LLC, for damages, plus interest,

attorneys’ fees, and costs, and any and all other relief this Court deems just and

proper.

COUNT III- BREACH OF CONTRACT – SUPPLEMENTAL CONTRACT
                     (NATURE COAST)

      86.     Paragraphs 1 through 68 are hereby realleged in their entirety and

incorporated herein by reference.

      87.     Plaintiff performed all of its obligations and conditions precedent to the

Supplemental Contract up to the time of Nature Coast’s termination of the

Supplemental Contract.

      88.     Nature Coast materially breached the Supplemental Contract in

multiple ways, including:

            a. Failing and/or refusing to timely make selections for FF&E and/or

              OSE;



                                           21
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 22 of 37




            b. Failing and/or refusing to approve and execute change orders for

               changes in design or selection impacting the FF&E for the Project;

            c. Failing to make timely selections delaying, disrupting, interfering with

               and adversely impacting Plaintiff’s performance of its work;

            d. Improperly terminating Plaintiff and the Supplemental Contract

               without proper cause;

            e. Improperly terminating Plaintiff and the Supplemental Contract

               without a valid and proper certification by the architect that sufficient

               cause exists to justify such action;

            f. Failing to retain or employ an architect lawfully licensed to practice

               architecture, or an entity lawfully practicing architecture, in Florida;

            g. Failing to provide drawings, plans, specifications, and design

               documents that were reasonably free from defects;

            h. Failing to provide drawings, plans, specifications, and design

               documents sufficient to accurately indicate and illustrate the essential

               parts of the work.

      89.      As a direct and proximate result of Nature Coast’s material breaches of

the Supplemental Contract, Plaintiff has been financially damaged and continues to

suffer such damage and loss.




                                            22
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 23 of 37




      90.    Plaintiff is therefore entitled to damages resulting from Nature Coast’s

breach.

      91.    Nature Coast is also liable for attorneys’ fees, costs and expenses

Plaintiff is or will incur to litigate with third-parties caused by Nature Coast’s acts

or omissions under the Wrongful Act Doctrine.

      WHEREFORE, Plaintiff, WB Services, Inc., demands judgment against

Defendant, Nature Coast Development Group, LLC, for damages, plus interest,

attorneys’ fees, and costs, and any and all other relief this Court deems just and

proper.

          COUNT IV – UNJUST ENRICHMENT (NATURE COAST)

      92.    Paragraphs 1 through 34 are hereby realleged in their entirety and

incorporated herein by reference.

      93.    This is an action for unjust enrichment and is plead in the alternative.

      94.    The Plaintiff furnished labor, services, and materials to Nature Coast

with the expectation of being paid.

      95.    Nature Coast was aware of the benefit that Plaintiff was providing to it

through the furnishing of Plaintiff’s labor, services, and materials on the Project.

      96.    Nature Coast accepted the labor, services, and materials rendered by

the Plaintiff and retained their benefit on the Project.




                                           23
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 24 of 37




      97.    Nature Coast has failed and/or refused to pay for the labor, services and

materials rendered by the Plaintiff.

      98.    Nature Coast has been unjustly enriched as a result, and under the

circumstances, it would be inequitable for it to retain the benefit without paying

Plaintiff for the cost and value of the labor, services, and materials received.

      99.    Nature Coast is also liable for attorneys’ fees, costs and expenses

Plaintiff is or will incur to litigate with third-parties caused by Nature Coast’s acts

or omissions under the Wrongful Act Doctrine.

      WHEREFORE, Plaintiff, WB Services, Inc., demands judgment against

Defendant, Nature Coast Development Group, LLC, for damages, plus interest,

attorneys’ fees, and costs, and any and all other relief this Court deems just and

proper.

            COUNT V – WRIT OF REPLEVIN (NATURE COAST)

      100. Paragraphs 1 through 68 are hereby realleged in their entirety and

incorporated herein by reference.

      101. This is an action for replevin against Nature Coast.

      102. Any person whose personal property is wrongfully detained by any

other person or officer may have a writ of replevin to recover said personal property

and any damages sustained by reason of the wrongful taking or detention pursuant

to Chapter 78, Florida Statutes.


                                          24
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 25 of 37




      103. Tools and equipment belonging to Nature Coast remain on the Property

and are being detained by Nature Coast, including the following: mud mixer; crane;

dumpster; forks; extension forks; 40’ conex box; ICF braces; 12’ ICF braces; hand

held core drill; core drill with water tank; scaffolding & planks; rollaway

scaffolding; hammer drill; Hilti & Dewalt nailer for concrete and metal; concrete

saw; circular saw; chop saw; cordless tools; 4 cameras; miscellaneous small tools;

print tables, file cabinets and other related items; and, tow behind generator

(collectively, the “WB Claimed Property”).

      104. To the best knowledge, information, and belief of Plaintiff, the value of

the WB Claimed Property is in excess of $800,000.00.

      105. To the best knowledge, information, and belief of Plaintiff, the WB

Claimed Property is presently located at the Property.

      106. Plaintiff is the owner of the WB Claimed Property.

      107. Plaintiff is entitled to possession of the WB Claimed Property.

      108. The WB Claimed Property is being detained by Nature Coast. Nature

Coast has no right to the WB Claimed Property.

      109. The WB Claimed Property was being used by or in connection with

Plaintiff’s performance of its work on the Property. Following Nature Coast’s

purported termination of Plaintiff, Nature Coast has prohibited Plaintiff from

entering upon or otherwise securing or retrieving the WB Claimed Property.


                                         25
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 26 of 37




      110. Plaintiff made repeated requests to Nature Coast to enter upon or

otherwise retrieve or obtain the return of the WB Claimed Property.

      111. Nature Coast refused Plaintiff’s requests and threatened Plaintiff with

criminal prosecution if it, or anyone on its behalf, entered upon the Property for such

purpose.

      112. On December 24, 2020, Plaintiff made a final demand for the return of

the WB Claimed Property. A true and correct copy of the December 24, 2020

demand is attached hereto as Exhibit “L.”

      113. Nature Coast refused to return the WB Claimed Property and responded

that Plaintiff “will not be allowed on the construction site and Nature Coast will be

forced to call the appropriate authorities should anyone attempt to enter the

property.” A true and correct copy of Nature Coast’s response, via its attorney, is

attached hereto as Exhibit “M.”

      114. Nature Coast is liable to Plaintiff for the loss of use of the WB Claimed

Property, damages to the WB Claimed Property while wrongfully detained by

Nature Coast, and all damages flowing therefrom, plus interest and finance charges.

      115. The WB Claimed Property has not been taken for a tax, assessment, or

fine pursuant to law.

      116. The WB Claimed Property has not been taken under an execution or

attachment against the property of the Plaintiff.


                                          26
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 27 of 37




      117. Plaintiff is entitled to a writ of replevin directed to Nature Coast

requiring it to deliver to Plaintiff all WB Claimed Property.

      WHEREFORE, Plaintiff, WB Services, Inc., demands a writ of replevin

against Nature Coast Development Group, LLC requiring it to deliver to WB

Services, Inc. all property belonging to it and judgment for damages against

Defendant, Nature Coast Development Group, LLC, plus interest, and costs, and any

and all other relief this Court deems just and proper.

               COUNT VI – CONVERSION (NATURE COAST)

      118. Paragraphs 1 through 68 and 109 through 112 are hereby realleged in

their entirety and incorporated herein by reference.

      119. Nature Coast has converted some or all of the WB Claimed Property to

its own use.

      120. Nature Coast is depriving Plaintiff of the WB Claimed Property

permanently or for an indefinite period of time.

      121. Nature Coast’s deprivation is inconsistent with Plaintiff’s ownership

interest in the WB Claimed Property.

      122. Plaintiff has demanded that Nature Coast return the WB Claimed

Property.

      123. However, Plaintiff’s demand has not been met.




                                          27
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 28 of 37




       124. Nature Coast, wrongfully and without authorization, has converted the

WB Claimed Property to its own uses, thereby permanently or for an indefinite

period of time depriving Plaintiff of its property.

       WHEREFORE, Plaintiff, WB Services, Inc., demands judgment for damages

against Defendant, Nature Coast Development Group, LLC, plus interest, and costs,

and any and all other relief this Court deems just and proper.

                 COUNT VII – LENDER LIABILITY (BANK)

       125. Paragraphs 1 through 68 are hereby realleged in their entirety and

incorporated herein by reference.

       126. The Bank was required to provide construction loan funds for the

Project under the Loan Documents.

       127. Fla. Stat. § 713.3471(3)(a) defines “designated construction loan

proceeds” as the portion of the loan allocated to actual construction costs of the

facility.

       128. The Bank has not distributed or disbursed all construction loan funds

under the Loan Agreement or all of the designated construction loan proceeds.

       129. The Bank ceased making advances as required under the Loan

Agreement prior to the distribution of all funds available under the Loan Agreement,

despite Plaintiff’s ongoing performance and without notice by the Bank to Plaintiff.




                                          28
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 29 of 37




         130. Pursuant to Fla. Stat., § 713.3471(2)(a), the Bank had an affirmative

duty to deliver “written notice” to Plaintiff within “5 business days” that it had made

a determination to cease funding under the Loan Agreement.

         131. The Bank never delivered the statutorily required notice to Plaintiff.

         132. The Bank failed to timely notify Plaintiff of its intent to suspend

payments under the construction loan.

         133. The Bank violated Fla. Stat., § 713.3471(2)(a), by failing to provide

Plaintiff with written notice of its intent to cease further advances or funding under

the Loan Agreement.

         134. Unaware that the Bank had made the decision to suspend payments

under the Loan Agreement, Plaintiff continued to perform its obligations relating to

the Project.

         135. If the Bank had provided written notice of its decision to cease funding,

then Plaintiff would have stopped performance under its agreements with Nature

Coast and could have mitigated its damages.

         136. The Bank violated Fla. Stat., § 713.3471(2) by failing to give Plaintiff

timely notice of making its decision to cease the disbursements of construction loan

funds.

         137. The Bank’s bad faith and misconduct in failing to provide statutory

notice to Plaintiff induced Plaintiff to continue to work on the Project.


                                           29
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 30 of 37




       138. The Bank reallocated construction loan proceeds and used such

proceeds for non-construction purposes without proper authorization and without

notice to Plaintiff.

       139. The Bank continues to retain undisbursed construction loan proceeds.

       140. Pursuant to Florida Statutes, the Bank is liable to Plaintiff.

       141. The Bank is also liable for attorneys’ fees, costs and expenses Plaintiff

is or will incur to litigate with third-parties caused by the Bank’s acts or omissions

under the Wrongful Act Doctrine.

       WHEREFORE, Plaintiff, WB Services, Inc., demands judgment against

Seacoast National Bank, for damages, attorneys’ fees, interest, attorneys’ fees, and

costs, and any and all other relief this Court deems just and proper.

                       COUNT VIII – NEGLIGENCE (BREWER)

       142. Paragraphs 1 through 46 and 56 through 58 are hereby realleged in their

entirety and incorporated herein by reference.

       143. Brewer is a registered architect under Florida law and was the architect

of record for the Project.

       144. An architect may not perform plans review as an employee of a local

government upon any job that the architect or the architect’s company designed.




                                          30
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 31 of 37




      145. As an architect, Brewer owed a duty to Plaintiff to render his services

with the reasonable care that a reasonably careful professional architect or engineer

would use under the circumstances.

      146. Brewer breached his duty to Plaintiff by failing to render his services

with the degree of care common to other professionals in the community under

similar circumstances including, inter alia, failing to furnish drawings, plans,

specifications and related work that were sufficient for Plaintiff to perform its work

or to perform its work in a timely manner and without delay, failing to prepare and

furnish drawings, plans, specifications and related work of a sufficiently high

standard to clearly and accurately indicate or illustrate all essential parts of the work,

failing to obtain proper plans review, or failing to furnish a design, drawings, plans,

specifications and related work that provided for construction in compliance with

the applicable building codes, failing to timely issue revisions to bring such

documents into compliance, and offering interpretations or ordering work that was

neither consistent with nor reasonably inferable from the contract documents.

      147. Brewer breached his duty to Plaintiff by failing to certify payment

application as required, improperly performing or delaying his contract

administration duties, performing his contract administration duties in bad faith,

performing building inspection services improperly and in violation of Florida

Building Code, issuing the Notice of Default and Certification of Cause for


                                           31
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 32 of 37




Termination in bad faith, failing to exercise independent discretion, decision

making, and good-faith motives in issuing the Notice of Default and Certification of

Cause for Termination, and issuing an insufficient cure notice.

      148. Brewer’s acts and omissions interfered with Plaintiff’s ability to

perform and complete its contractual obligations.

      149. Plaintiff has been injured and has suffered damages as a result of

Brewer’s breach of his duty.

      150. Brewer is also liable for attorneys’ fees, costs and expenses Plaintiff is

or will incur to litigate with third-parties caused by Brewer’s acts or omissions under

the Wrongful Act Doctrine.

      WHEREFORE, Plaintiff, WB Services, Inc., demands judgment against

Defendant, Daniel Brewer, for damages, plus interest, attorneys’ fees, and costs, and

any and all other relief this Court deems just and proper.

              COUNT IX – NEGLIGENCE (B&B ASSOCIATES)

      151. Paragraphs 1 through 46 and 56 through 68 are hereby realleged in their

entirety and incorporated herein by reference.

      152. B&B Associates is a “business organization” as that term is defined in

Fla. Stat., § 481.203(4).




                                          32
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 33 of 37




      153. A business organization may not engage in the practice of architecture

unless its qualifying agent is a registered architect under Chapter 481, Florida

Statutes.

      154. B&B Associates rendered or offered to render services in connection

with the design and construction of a structure or group of structures which have as

their principal purpose human habitation or use, and the utilization of space within

and surrounding such structures.

      155. The services rendered or offered by B&B Associates included planning,

providing preliminary study designs, drawings and specifications, job-site

inspection, and administration of construction contracts.

      156. B&B Associates owed a duty to Plaintiff to render its services with the

reasonable care that a reasonably careful professional architect or engineer would

use under the circumstances.

      157. B&B Associates breached its duty to Plaintiff by failing to render

services with the degree of care common to other professionals in the community

under similar circumstances including, inter alia, failing to furnish drawings, plans,

specifications and related work that were sufficient for Plaintiff to perform its work

or to perform its work in a timely manner and without delay, failing to prepare and

furnish drawings, plans, specifications and related work of a sufficiently high

standard to clearly and accurately indicate or illustrate all essential parts of the work,


                                           33
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 34 of 37




failing to obtain proper plans review, or failing to furnish a design, drawings, plans,

specifications and related work that provided for construction in compliance with

the applicable building codes, failing to timely issue revisions to bring such

documents into compliance, and offering interpretations or ordering work that was

neither consistent with nor reasonably inferable from the contract documents.

      158. B&B Associates breached its duty to Plaintiff by failing to certify

payment application as required, improperly performing or delaying his contract

administration duties, performing his contract administration duties in bad faith,

performing building inspection services improperly and in violation of Florida

Building Code, issuing the Notice of Default and Certification of Cause for

Termination in bad faith, failing to exercise independent discretion, decision

making, and good-faith motives in issuing the Notice of Default and Certification of

Cause for Termination, and issuing an insufficient cure notice.

      159. B&B Associates acts and omissions interfered with Plaintiff’s ability to

perform and complete its contractual obligations.

      160. Plaintiff has been injured and has suffered damages as a result of B&B

Associates’ breach of its duty.

      161. B&B Associates is also liable for attorneys’ fees, costs and expenses

Plaintiff is or will incur to litigate with third-parties caused by B&B Associates’ acts

or omissions under the Wrongful Act Doctrine.


                                          34
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 35 of 37




       WHEREFORE, Plaintiff, WB Services, Inc., demands judgment against

Defendant, Barretta & Brewer Associates, Inc., for damages, plus interest, attorneys’

fees, and costs, and any and all other relief this Court deems just and proper.

        COUNT X – VIOLATION OF BUILDING CODE (BREWER)

       162. Paragraphs 1 through 46 and 56 through 68 are hereby realleged in their

entirety and incorporated herein by reference.

       163. This cause of action is filed pursuant to Fla. Stat. § 553.84 and is filed

against Brewer.

       164. It is a violation of the Florida Building Code for a private provider to

provide building code inspection services on any building designed by that person

or their firm.

       165. It is a violation of the Florida Building Code for an architect to provide

plans review for any job that the architect or the architect’s company designed.

       166. Brewer violated applicable building codes.

       167. Plaintiff has been injured and has suffered damages as a result of

Brewer’s violations of applicable building codes.

       168. Brewer is also liable for attorneys’ fees, costs and expenses Plaintiff is

or will incur to litigate with third-parties caused by Brewer’s acts or omissions under

the Wrongful Act Doctrine.




                                          35
      Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 36 of 37




       WHEREFORE, Plaintiff, WB Services, Inc., demands judgment against

Defendant, Daniel Brewer, for damages, plus interest, attorneys’ fees, and costs, and

any and all other relief this Court deems just and proper.

  COUNT XI – VIOLATION OF BUILDING CODE (B&B ASSOCIATES)

       169. Paragraphs 1 through 46 and 56 through 68 are hereby realleged in their

entirety and incorporated herein by reference.

       170. This cause of action is filed pursuant to Fla. Stat. § 553.84 and is filed

against B&B Associates.

       171. It is a violation of the Florida Building Code for a private provider to

provide building code inspection services on any building designed by that person

or their firm.

       172. It is a violation of the Florida Building Code for an architect to provide

plans review for any job that the architect or the architect’s company designed.

       173. B&B Associates violated applicable building codes.

       174. Plaintiff has been injured and has suffered damages as a result of B&B

Associates’ violations of applicable building codes.

       175. B&B Associates is also liable for attorneys’ fees, costs and expenses

Plaintiff is or will incur to litigate with third-parties caused by B&B Associates’ acts

or omissions under the Wrongful Act Doctrine.




                                          36
     Case 1:21-cv-00008-AW-GRJ Document 1 Filed 01/12/21 Page 37 of 37




      WHEREFORE, Plaintiff, WB Services, Inc., demands judgment against

Defendant, Barretta & Brewer Associates, Inc., for damages, plus interest, attorneys’

fees, and costs, and any and all other relief this Court deems just and proper.

      Dated this 12th day of January, 2021.

                                               VITALE LAW, P.A.

                                                /s/ J. Ben Vitale
                                               J. Ben Vitale
                                               Florida Bar No. 88304
                                               bvitale@VitaleFirm.com
                                               5214 Paylor Lane
                                               Lakewood Ranch, FL 34240
                                               Tel: (941) 552-7887

                                               Attorneys for Plaintiff




                                          37
